DETAILED ACTION
	The following action is in response to application 17/267,744 filed on February 10, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  on line 2 (of both claims), the limitation of “greater that” should be replaced with “greater than.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito ‘636 (from IDS).  With regard to claims 1 and 5, Ito teaches a method of controlling gear selection in  by a vehicle operator to move the vehicle from the first to the second direction when the transmission is in an 10initial first direction gear (step 1; step 6); determining a current transmission output speed Vx; comparing the current transmission output speed with a predetermined direction shift threshold transmission output speed V2; and if the current transmission output speed is less than or equal to the 15predetermined direction shift threshold transmission output speed, causing the transmission to execute a direction shift from the initial first direction gear to the same second direction gear, or a next highest second direction gear if there is no second direction gear which corresponds to the initial first direction gear (step 19), and if the current transmission output speed is greater than the 20predetermined direction shift threshold transmission output speed, inhibiting the direction shift until the current transmission output speed slows to less than or equal to the predetermined direction shift threshold transmission output speed (step 11; NO).  With regard to claims 2 and 6, Ito teaches the method, wherein: 25if the current transmission output speed Vx is greater that the direction shift threshold transmission output speed V2, the transmission is caused to execute one or more downshifts from the initial first direction gear to a secondary first direction gear which is the lowest gear (step 14) which has a predetermined downshift inhibit threshold V1 which is greater than the current transmission output speed, each 30downshift being to the next highest first direction gear sequentially, and - 20 - when the current transmission output speed slows to less than or equal to the predetermined direction shift threshold transmission output speed, and if the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Awana  ‘779 has been cited to show a vehicle, wherein if a shift for a change of direction is initiated, and the Vehicle speed is greater than a threshold, the engine speed is limited to reduce the vehicle speed to be less than or equal to said threshold before the direction shift is allowed.
Goran ‘028 has been cited to show a vehicle, wherein if a shift for a change of direction is initiated, and the vehicle speed is greater than a threshold, the transmission will be controlled to downshift, and when the vehicle speed is less than or equal to said threshold, the direction shift will be allowed.
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.

Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



October 14, 2021